Citation Nr: 0024170	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-32 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  
He was a prisoner of war (POW) of the German government from 
March 19, 1945 to April 29, 1945.

In a June 1998 decision, the Board of Veterans' Appeals 
(Board) determined new and material evidence had not been 
presented to reopen a claim for service connection for the 
cause of the veteran's death.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In October 1998, the Department of Veterans Affairs (VA) 
Office of the General Counsel moved to remand and stay the 
proceedings for application of the regulatory definition of 
new and material evidence pursuant to 38 C.F.R. § 3.156(a).  
The appellant did not oppose the motion.  In a November 20, 
1998 Order, the Court vacated the June 1998 Board decision 
and remanded the case to the Board.  In a March 1999 letter, 
the appellant was notified of the status of her appeal and 
given thirty days to submit additional argument and evidence 
in support of her appeal.  A response has not been received 
from the appellant.  Thus, the issue of whether new and 
material evidence has been presented to reopen a claim for 
service connection for the cause of the veteran's death is 
properly before the Board for appellate consideration.



FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the veteran's death was finally denied in a February 
1995 Regional Office (RO) rating decision.

2.  Additional evidence submitted since the RO's February 
1995 decision is not new, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

CONCLUSION OF LAW

Evidence received since the RO's February 1995 decision is 
not new and material; the decision is final and the claim is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the appellant in the development 
of her claim has been satisfied.  38 U.S.C.A. § 5107(a).  In 
this respect, the Board notes that the National Personnel 
Records Center (NPRC), in response to VA requests, reported 
the veteran's service medical records had been destroyed in 
the 1973 NPRC fire.  The Board realizes in cases such as 
these, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's 
analysis of the appellant's claim was undertaken with this 
duty in mind. 

Factual Background

Upon VA POW protocol examination dated in May 1985, the 
veteran reported that he had suffered from dysentery and 
pellagra while in captivity.  He stated that he did not know 
whether he had suffered from beriberi.  He reported that he 
had not experienced chest pain, rapid heart beats, skipped or 
missed heart beats, numbness, tingling, or pain in the 
fingers or feet, numbness or weakness in the arms or legs, 
swelling in the joints, swelling of the legs and/or feet, or 
swelling of the muscles during captivity.  After examination, 
the examiner rendered the following diagnoses:  mild 
degenerative arthritis of the cervical spine; mild 
degenerative joint disease of both shoulders; mild right and 
severe left tendon and capsular calcifications of the 
shoulders; mild-to-moderate degenerative joint disease of the 
lumbosacral spine; lupus erythematous, mild form, by history; 
mild hearing impairment, by history; absence of all teeth; 
chronic allergic rhinitis; chronic smoker's bronchitis and 
mild chronic obstructive pulmonary disease; atherosclerosis 
involving the carotid arteries, aorta, and common iliac 
arteries; a hiatal hernia, by history; mild external 
hemorrhoids; an early, reducible, indirect left inguinal 
hernia; mild residuals of status postoperative lumbar disk 
surgery; essential hypertension (160/106, untreated); and 
arteriosclerotic heart disease.

Private clinical records dated from 1986 to 1993 reflect 
treatment of a duodenal ulcer, an abdominal aortic aneurysm, 
systemic lupus erythematosus, squamous cell carcinoma arising 
from the pleura in the right upper lobe area, and 
bronchogenic carcinoma of the right lung.

The veteran died in October 1994.  The death certificate 
indicates that the immediate cause of death was hypokinetic 
respiratory failure, due to or as a consequence of 
lymphangitic metastases, due to or as a consequence of 
recurrent bronchogenic carcinoma.  Chronic obstructive 
pulmonary disease was listed as a significant condition that 
had contributed to death but had not resulted in the 
underlying cause of death.  An autopsy was not performed.  

In a February 1995 rating decision, the RO denied the claim 
for service connection for the cause of the veteran's death.  
The RO noted that there was no evidence that the veteran's 
cause of death had been due to a service-connected 
disability.

The additional evidence submitted since the RO's February 
1995 rating decision consists of copies of articles from 
periodicals, a letter from a private physician, and written 
statements from the appellant.  

In a June 1995 letter, a private physician reported that the 
veteran's malignancy had spread throughout his lungs and to 
other parts of his body, including his brain, during his 
final days.  

Pertinent Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather is must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may be established for arteriosclerosis, 
arthritis, cardiovascular-renal disease, systemic lupus 
erythematosus, organic diseases of the nervous system, 
malignant tumors, and peptic ulcers when manifested to a 
compensable degree during the first year after service.  
38 C.F.R. § 3.309(a) (1998).  For a former POW of not less 
than 30 days, service connection can be established by 
presumption for beriberi (including beriberi heart disease, 
post-traumatic osteoarthritis, and peptic ulcer disease) if 
manifest to a degree of 10 percent of more at any time after 
separation from service.  38 C.F.R. § 3.309(c).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court in Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the appellant, and has advised 
the appellant of the status of her claim in the statement of 
the case and supplemental statement of the case.  As modified 
by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that duty 
arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the appellant under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

Analysis

The appellant contends that ischemic heart disease and 
arteriosclerotic heart disease contributed to the veteran's 
death.  The appellant further contends that the veteran 
developed stomach problems, back problems, lupus, and 
depression as a result of being a POW and that those 
conditions also contributed to his death.

The copy of a January 1995 Ex-POW Bulletin article, 
pertaining to ischemic heart disease in former POW's, is 
duplicative of evidence that was of record at the time of the 
RO's February 1995 rating decision.  Thus, it is not new and 
material evidence.  

The copy of an article from the February - March 1995 issue 
of VFW Auxiliary, which pertains to amendments in rules 
governing the establishment of service-connected disabilities 
in regard to Agent Orange, radiation-caused diseases, and 
mustard gas, is new in that it was not previously of record.  
However, it does not bear directly and substantially upon the 
specific matter under consideration, a nexus between an 
incident of service, including the veteran's POW captivity, 
and an incident of service.  Therefore, because the new 
evidence does not reflect a nexus or causal link between the 
veteran's cause of death and any incident of service, it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).

The private physician's letter dated in June 1995 is new in 
that it was not previously of record.  The letter reflects 
findings of metastasizing cancer throughout the veteran's 
body.  However, the letter does not bear directly and 
substantially upon the specific matter under consideration, a 
nexus between an incident of service, including the veteran's 
POW captivity, and an incident of service.  Thus, because the 
letter does not tend to show that the cancer was related to 
an incident of the veteran's service, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).

The appellant's written statements that the veteran's POW 
experience led to multiple disabilities including ischemic 
heart disease are essentially cumulative of her prior 
assertions and are therefore not new and material evidence.  
Unfortunately, the contentions of the appellant are not 
supported by any medical opinions of record.  As stated by 
the Court, where the determinative issue involves questions 
of medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The appellant's claim remains devoid of 
any competent medical evidence of a nexus between the 
veteran's cause of death and an incident of service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 



ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for the cause of the 
veteran's death, service connection remains denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

